DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed 4/13/2021 is acknowledged. Claims 1, 7 and 12 are amended. Currently, claims 1-20 are pending in the application.
Previous prior rejections are withdrawn in view of the above amendment.
Claims 1-20 are rejected on a new ground of rejection. See the rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 3-5, 7, 9-11, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lashmore et al. (US 2009/0044848) in view of Ma et al. (“Dispersion and functionalization of carbon nanotubes for polymer-based nanocomposites: A review”) and Sigma-Aldrich (“Brij O10”). A safety data sheet of Brij O10 from AMRESCO is provided for the date of 7/22/2011, prior to Applicant’s filing date. 
Regarding claims 1 and 7, Lashmore et al. discloses a thermoelectric element comprising a p-type thermoelectric conversion layer (see P-type CNT in fig. 13A, 141 in figs. 13B and 14) and an n-type thermoelectric conversion layer (see N-type CNT in fig. 13A, 142 in figs. 13B and 14), each is made from a carbon nanotube sheet (see [0100-0107]), wherein each carbon nanotube sheet is formed by dispersing carbon nanotube in water with an appropriate surfactant (see [0044]).
In other words, Lashmore et al. teaches an n-type thermoelectric conversion layer (or n-type carbon nanotube sheet) containing carbon nanotubes and a surfactant compound.
Lashmore et al. does not disclose the surfactant compound selected from the group consisting of a compound represented by Formula (3) and a compound containing a repeating unit represented by Formula (1) and a repeating unit represented by Formula (1B) as claimed.
Ma et al. teaches functionalizing carbon nanotubes with surfactant (see fig. 13B) such as polyethylene glycol to improve dispersibility of carbon nanotubes (CNT), lower surface tension of carbon nanotubes (CNT) effectively preventing the formation of aggregates, overcome the van 
It would have been obvious to one skilled in the art at the time the invention was made to modify the n-type thermoelectric conversion layer of Lashmore et al. by functionalizing the carbon nanotubes with surfactant such as polyethylene glycol (or polyoxyetheylene) to improve dispersibility of carbon nanotubes (CNT), lower surface tension of carbon nanotubes (CNT) effectively preventing the formation of aggregates, overcome the van der Waals attraction by electrostatic/steric repulsive force as taught by Ma et al., and Lashmore et al. explicitly suggests using surfactant for the carbon nanotubes. In addition, it would have been obvious to one skilled in the art to have used trademarked polyethylene glycol surfactant such as Brij O10 sold by Sigma-Aldrich, because such surfactant is commercially available and ready for use.
Regarding claim 3-4, 9-10 and 15, modified Lashmore et al. discloses a thermoelectric conversion element and an n-type thermoelectric conversion layer as in claims 1 and 7 above, wherein L1 is an ethylene group (see polyoxyethylene, or explanation in claims 1 and 7 above).
Regarding claims 5, 11, and 17-18, modified Lashmore et al. discloses a thermoelectric conversion element and an n-type thermoelectric conversion layer as in claims 1 and 7 above, wherein R2 represents a hydrogen as explained in claims 1 and 7 above.
Claims 2, 8, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over modified Lashmore et al. (US 2009/0044848) as applied to claim 1 above, and further in view of Everill et al. (US 2015/0090920)
Regarding claims 2 and 8, modified Lashmore et al. discloses a thermoelectric conversion element and an n-type thermoelectric conversion layer as in claims 1 and 7 above.
Modified Lashmore et al. does not discloses the content of the compound (or surfactant) to be 50 to 400 parts by mass with respect to 100 parts by mass of the carbon nanotubes.
Everill et al. teaches adding a surfactant to a carbon nanotube mixture in an amount to obtain a carbon nanotube:surfactant weight ratio from about 1:0.2 to about 1:3 ([0018]), or about 20 to about 300 parts of surfactant by mass with respect to 100 parts by mass of the carbon nanotubes, to obtain a homogeneous fluid  ([0016]).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the n-type thermoelectric conversion layer of modified Lashmore et al. by adding the compound of surfactant (e.g. polyoxyethylene 8 lauryl or Triton x-100) an amount of about 20 to about 300 parts of surfactant by mass with respect to 100 parts by mass of the carbon nanotubes to obtain a homogeneous fluid as taught by Everill et al.. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 50 to about 300 parts of the range about 20 to about 300 parts disclosed by the Everill et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claims 13-14, modified Lashmore et al. discloses a thermoelectric conversion element as in claim 2 above, wherein L1 is an ethylene group (see polyoxyethylene, or explanation in claim 1 above)

Claims 6 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over modified Lashmore et al. (US 2009/0044848) as applied to claims 1-3 above, and further in view of Suemori et al. (US 2013/0333738)
Regarding claims 6 and 19-20, modified Lashmore et al. discloses a thermoelectric conversion element as in claims 1-3 above.
Modified Lashmore et al. does not teach the average thickness of the n-type thermoelectric conversion layer is 1 to 100 m. 
Suemori et al. teaches a carbon nanotube thermoelectric conversion layer (CNT) having a thickness of 10 m (fig. 2, [0082]) would provide a balance between flexibility and high thermoelectric conversion capacity (see abstract and [0020]). 10 m is right within the claimed range of 1 to 100 m.
It would have been obvious to one skilled in the art at the time the invention was made to modify the thermoelectric conversion element of modified Lashmore et al. by forming the n-type conversion element layer (or the carbon nanotube, CNT, thermoelectric conversion layer) to have a thickness of 10 m as taught by Suemori et al., because Suemori et al. teaches such thickness of the carbon nanotube thermoelectric conversion layer would provide a balance between flexibility and high thermoelectric conversion capacity. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lashmore et al. (US 2009/0044848) in view of Sigma-Aldrich (“Brij O10”).

Lashmore et al. does not explicitly disclose the surfactant having a formula (3) as claimed.
 Sigma Aldrich sells a trademarked polyethylene glycol (or polyoxyethylene) surfactant Brij O10 having the formula (3) as claimed with R1 represents a monovalent aliphatic hydrocarbon group (e.g. C18H35) having 10 or more carbon atoms (e.g. 18), R2 represents a hydrogen atom, L1 represents a divalent linking group (e.g. ethylene), L3 represent a divalent linking group (-O-), X represents –O-, and n represents an integer of equal to 10.
It would have been obvious to one skilled in the art to have used trademarked polyethylene glycol surfactant such as Brij O10 sold by Sigma-Aldrich, because such surfactant is commercially available and ready for use.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that previous cited references do not teach the surfactant having the formula as claimed. However, Applicant’s argument is moot in view of the new ground of 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726